


Exhibit 10.2

PROMISSORY NOTE

$15,000,000.00 June 30, 2017


FOR VALUE RECEIVED, the undersigned, SOUTHERN FIRST BANCSHARES, INC., a South
Carolina corporation (the "Borrower"), promises to pay to the order of
CENTERSTATE BANK, NATIONAL ASSOCIATION, a national banking association (the
"Lender"), in lawful money of the United States of America and in immediately
available funds, the principal amount of FIFTEEN MILLION AND 00/100 DOLLARS
($15,000,000.00) , or such lesser principal amount as may then constitute the
unpaid aggregate principal amount of the Loan made by the Lender to the Borrower
pursuant to the Loan and Security Agreement (defined herein below) on each
designated installment payment date provided in the Loan Agreement, on the
“Maturity Date” (as defined in the Loan Agreement). This Promissory Note
represents a secured revolving line of credit loan and may revolve; thus, any
and all sums advanced hereunder may be repaid and re-borrowed subject to the
terms and conditions hereof and of the Loan Agreement (as defined in the “Loan
Agreement” described and defined below).

The Borrower further agrees to pay interest, in like money, on the unpaid
principal amount owing hereunder from time to time on the dates and at the rates
and at the times specified in Section II, A of the Loan Agreement, and after the
occurrence of an Event of Default, as otherwise specified in the Loan Agreement.

If any payment of this Note becomes due and payable on a day other than a
business day, the maturity thereof shall be extended to the next succeeding
business day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

This Note is the “Note” referred to in that certain Loan and Security Agreement,
dated as of the date hereof (as amended, restated, modified or supplemented from
time to time, the "Loan Agreement"), by and between the Borrower and the Lender.
This Note is subject to, and entitled to, all provisions and benefits of the
Loan Agreement (including all indemnities contained therein) and is subject to
optional and mandatory prepayment in whole or in part as provided therein.
Capitalized terms used herein and not defined shall have the respective meanings
given such terms in the Loan Agreement. The Loan Agreement, among other things,
provides for the making of a loan by the Lender to Borrower from time to time in
an amount not to exceed at any time outstanding the dollar amount first above
mentioned.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Loan Agreement, the Lender or any other holder of
this Note shall have the right, in addition to its rights under applicable law
and the Loan Agreement, to take any and all of the following actions, to enforce
its claims against Borrower: (a) declare the Loan immediately due and payable
without presentment, demand, protest or any other action or obligation of the
Lender; and (b) immediately terminate any commitment to fund additional sums
under the Loan Agreement.

This Note shall be entitled to the benefits of the Loan Agreement and to the
other Loan Documents (to the extent and with the effect as therein defined and
provided).

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

THE VALIDITY, INTERPRETATION, AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

--------------------------------------------------------------------------------




Promissory Note Page 2 of 3 PROGRESS FINANCIAL CORPORATION


THE BORROWER ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN THE BORROWER
AND THE LENDER WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT.
ACCORDINGLY, BY EXECUTION OR ACCEPTANCE HEREOF, AS THE CASE MAY BE, THE LENDER
AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST THE BORROWER ARISING OUT OF THIS NOTE OR ANY OTHER LOAN DOCUMENT OR
IN CONNECTION WITH THE COLLATERAL OR ANY LIEN OR BY REASON OF ANY OTHER CAUSE OR
DISPUTE WHATSOEVER BETWEEN THE BORROWER AND THE LENDER OF ANY KIND OR NATURE.

THE BORROWER AND THE LENDER EACH HEREBY AGREE THAT THE CIRCUIT COURT IN AND FOR
POLK COUNTY, FLORIDA AND THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF FLORIDA, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE BORROWER AND THE LENDER, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS NOTE, THE LOAN AND SECURITY AGREEMENT, OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR THE COLLATERAL. THE
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
LENDER FOR THE ENFORCEMENT BY THE LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.

THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

--------------------------------------------------------------------------------




Promissory Note Page 3 of 3 PROGRESS FINANCIAL CORPORATION


IN WITNESS WHEREOF, the undersigned hereby executes this Note under seal as of
the date written above.

“BORROWER”         SOUTHERN FIRST BANCSHARES, INC.,   a South Carolina
corporation     By:  /s/ Michael D. Dowling   Michael D. Dowling, Chief
Financial Officer (CORPORATE SEAL)


--------------------------------------------------------------------------------